State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 13, 2014                   518393
________________________________

In the Matter of ALEXANDER
   PASLEY,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   September 16, 2014

Before:   Peters, P.J., McCarthy, Egan Jr., Devine and Clark, JJ.

                             __________


     Alexander Pasley, Wallkill, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating a prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a determination finding him guilty of violating a
prison disciplinary rule. The Attorney General has advised this
Court that the determination at issue has been administratively
reversed, all references thereto expunged from petitioner's
institutional record and the mandatory $5 surcharge refunded to
his inmate account. Petitioner has thus received all the relief
to which he is entitled, and this proceeding is dismissed as moot
(see Matter of Scott v Fischer, 119 AD3d 1307, 1307 [2014]).
                              -2-                  518393

      Peters, P.J., McCarthy, Egan Jr., Devine and Clark, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court